Hell, J.,
dissenting.’ The Civil Code (1910), § 4637, provides as follows: “Mere inadequacy of price, though not sufficient to rescind a contract, may justify a court in refusing to decree a specific performance; so also any other fact showing the contract to be unfair, or unjust, or against good conscience.” Applying the above provisions of the code to the facts alleged in the petition, the court did not err in sustaining the demurrer and dismissing the action. See also Leigh v. Crump, 1 Ired. Eq. (36 N. C.) 299; Cannaday v. Shepard, 2 Jones Eq. (55 N. C.) 224; Lloyd v. Wheatly, Id. 267; Herren v. Rich, 95 N. C. 500; Love v. Welch, 97 N. C. 200 (2 S. E. 242) ; Adams Eq. 87, and notes; Ramsay v. Gheen, 99 N. C. 215 (6 S. E. 75).